ANSTEAD, Chief Judge,
dissenting:
I would reverse and hold that the second broker, the appellee herein, was not entitled to a commission on the sale admittedly produced by the efforts of a first broker which took place shortly after the expiration of the first broker’.s exclusive listing agreement. Clearly the appellant sellers contemplated that a sale to the purchasers produced by the first broker would be excluded by the terms of the listing contract with the second broker, even though the sellers did not finalize such sale until after the expiration of the first broker’s listing and commencement of the term of the second broker’s listing. Indeed, it appears that the actual purchasers, with whom the sellers had already exchanged offers and were actively negotiating, were specifically contemplated by marking from the second broker’s listing any sale to purchasers produced directly “by me,” i.e., purchasers produced by the sellers themselves. There is no other explanation for the markings.